Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Appropriate correction is required.
In paragraph 15, line 2, “VIII” should be changed to -- VIII-VIII --.
In paragraph 21, lines 2-3, “structural elements can further decrease the weight of the containment band can aid in striking a balance between strength and ductility of the containment band, which can” is an incomplete phrase.
In paragraph 50, line 1, “VIII” should be changed to -- VIII-VIII --.
In paragraph 55, line 1, “stiffener” should be changed to -- stiffeners --.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 11 recites that the at least one circumferential groove is multiple circumferential grooves defining fingers between sequential grooves. Although the specification uses the phrase of the underlined limitation fingers, it does not identify any structure in the drawings or identify any specific structure that the fingers is. For the sake of examination, “fingers” is interpreted as meaning ribs. This subject matter is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, lines 1-2, which recite that the at least one circumferential groove is multiple circumferential grooves each including multiple asymmetrical grooves, is ambiguous. It is unclear how the multiple circumferential grooves can each include multiple circumferential grooves, as the grooves are each a single structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 14-19 (as far as claims 8-9 are definite and understood) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makulec 2012/0141258 (figure 1).
Disclosed is an air turbine starter 10 for starting an engine, comprising: a housing 60 having an interior surface 61 defining an interior; at least one turbine member 20 rotatably mounted within the interior about a rotational axis, and having a plurality of circumferentially spaced blades 21; and a containment structure 30 separate from the housing, radially overlying and circumferentially surrounding the at least one turbine member, extending between an outer surface 62 and an unnumbered inner surface to define a radial direction, and having at least one circumferential groove 36 provided in the inner surface (claim 1).
The at least one circumferential groove is multiple circumferential grooves (claim 2).
The multiple circumferential grooves define various depths; note the leftmost and rightmost grooves are different depths than the two central grooves (claim 3).
The multiple circumferential grooves form a symmetrical pattern in a radial cross-section (claim 4).
The multiple circumferential grooves are formed by ribs resting on the containment structure (claim 5).
The containment structure defines a radial cross-section and the at least one circumferential groove is a symmetrical groove defining a symmetrical shape in the radial cross-section (claim 6).
The containment structure defines a radial cross-section and the at least one circumferential groove is an asymmetrical groove defining an asymmetrical shape in the radial cross-section (claim 7).
The at least one circumferential groove is multiple circumferential grooves each including multiple asymmetrical grooves and at least one symmetrical groove where the symmetrical groove defines a symmetrical shape in the radial cross-section (claim 8).
The at least one symmetrical groove is centrally located in the radial cross-section and together with the multiple asymmetrical grooves forms a symmetrical pattern in the radial cross-section (claim 9).
The outer surface comprises an arch shape, as the containment structure is annular (claim 10).
The at least one circumferential groove is multiple circumferential grooves defining fingers (ribs) between sequential grooves (claim 11).
The outer surface is spaced from the interior surface of the housing to define a clearance distance and the inner surface faces the plurality of circumferentially spaced blades (claim 14).
Also disclosed is a method of forming the containment structure for the air turbine starter, the method comprising forming the containment structure with the outer surface and the inner surface, and forming the at least one circumferential groove in the inner surface (claim 15).
Forming the at least one circumferential groove further comprises forming the multiple circumferential grooves (claim 16).
The method further comprises forming the at least one symmetrical groove defining a symmetrical shape in a radial cross-section of the containment structure (claim 17).
The method further comprises forming the at least one asymmetrical groove defining an asymmetrical shape in the radial cross-section (claim 18).
The method further comprises forming the at least one symmetrical groove in the central location of the radial cross-section and forming the multiple asymmetrical grooves on either side of the at least one symmetrical groove to form a symmetrical pattern (claim 19).
Note the annotated figure below. 

    PNG
    media_image1.png
    1037
    939
    media_image1.png
    Greyscale




Claims 15-17 are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothman 3,261,228.
Disclosed is a method of forming a containment structure 24 for an air turbine starter, the method comprising forming the containment structure with an outer surface and an inner surface, and forming at least one circumferential groove 34 in the inner surface (claim 15).
Forming the at least one circumferential groove further comprises forming multiple circumferential grooves (claim 16).
The method further comprises forming at least one symmetrical groove defining a symmetrical shape in a radial cross-section of the containment structure (claim 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makulec 2012/0141258 in view of Boeck 2015/0267554.
Makulec 2012/0141258 (figure 1) discloses an air turbine starter substantially as claimed as set forth above, but does not disclose that the fingers are made of a different material than a remaining portion of the containment structure (claim 12).

Boeck (figures 4-5) shows a safety device for a turbine engine paragraph [0009] in the form of a containment structure which is formed as a buckling structure 14, with fingers 18 which can be made of different material than a remaining portion of the containment structure, for the purpose of allowing for tailoring specific strength and material characteristics of the fingers.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air turbine starter of Makulec such that the fingers are made of a different material than a remaining portion of the containment structure, as taught by Boeck, for the purpose of allowing for tailoring specific strength and material characteristics of the fingers.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Makulec 2012/0141258 in view of Webb 2015/0345320.
Makulec 2012/0141258 (figure 1) discloses an air turbine starter and a method of forming a containment structure for an air turbine starter substantially as claimed as set forth above, but does not disclose at least one layer of shape memory alloy extends circumferentially along at least a portion of the containment structure (claim 13), and does not disclose that the method further comprises forming at least one layer of a shape memory alloy along at least one of the outer surface or the inner surface (claim 20).

Webb shows a gas turbine engine having a multi later containment structure 43 where circumferentially extending layers 70 and 74 of the containment structure may be formed of a memory shape alloy (paragraph [0027]), for the purpose of preventing ovalization and distortion of the containment structure throughout expansion and contraction during normal gas turbine engine operation.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the air turbine starter and method of forming a containment structure for an air turbine starter of Makulec such that it includes at least one layer of shape memory alloy extending circumferentially along at least a portion of the containment structure, and such that the method further comprises forming at least one layer of a shape memory alloy along at least one of the outer surface or the inner surface, as taught by Webb, for the purpose of preventing ovalization and distortion of the containment structure throughout expansion and contraction during normal gas turbine engine operation. Although Webb is directed to the containment structure being located in the fan section of the gas turbine engine, one of ordinary skill in the art would have recognized the applicability of the teachings of Webb to the air turbine starter of Makulec, as the air turbine starter also experiences expansion and contraction during normal gas turbine engine operation.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Geck is cited to show an air turbine starter with a containment structure having a circumferential groove. This reference could also have been applied at it anticipates at least claim 1 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.

Telakowski is cited to show an air turbine starter with a containment structure having plural circumferential grooves of different depths and shapes. This reference could also have been applied at it anticipates at least claim 1 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.

Maier is cited to show a housing and containment structure having plural circumferential grooves of different depths and a central groove. This reference could also have been applied at it anticipates at least claim 1 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.

Roberts, Jr. is cited to show a method of forming a containment structure with plural circumferential grooves with asymmetry, as well as symmetrical grooves. This reference could also have been applied at it anticipates at least claim 15 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.

Collins is cited to show a method of forming a containment structure with plural circumferential grooves having different depths and various groove patterns. This reference could also have been applied at it anticipates at least claim 15 under 35 USC 102, but is not applied at this time in order to avoid multiple rejections.

Diaz is cited to show a containment case with shape memory alloy layers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745